ORDER ON MOTION FOR REHEARING
ORDERED that the opinion in this case filed October 15, 1986, is modified to add the following:
The trial court, in retaining jurisdiction over the first one-third of appellant’s sentence, added grounds for retention in the written order which were not stated at the sentencing hearing so that appellant had no opportunity to respond to these additional grounds. However, the grounds stated at the hearing were sufficient to justify retention of jurisdiction. We therefore remand to permit the trial court, if it has not already done so, to amend the written order by striking the grounds for retention to which appellant had no opportunity to respond.